DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari, U.S. 2017/0181787 (hereinafter Govari) in view of McClurken, U.S. 6,558,385 (hereinafter McClurken) and Fourkas, U.S. 2013/0184696 (hereinafter Fourkas).
With respect to claims 1, 3, 10, and 12, Govari teaches: A catheter ablation system comprising (see Abstract, 0036, Fig. 1 catheter ablation system 20): a catheter probe having distal end (see 0036, Fig. 1 catheter 22 with distal end 30) comprising: a temperature sensor (see 0041, Fig. 1 temperature sensor 48): a plurality of irrigation holes (see 0040, Fig. 1 irrigation fluid perforations 60); and an ablating electrode (see 0040, Fig. 41 ablation electrode 46); a radiofrequency (RF) heating controller coupled to the catheter probe and configured to supply RF energy to the ablating electrode to control the ablating electrode to emit heat at a target power (see 0037, 0040, RF energy generator 34, and controlling processor 52, supply RF energy to the ablating electrode 46 via catheter 22, to emit heat at a target power) an irrigation controller coupled to the catheter probe and configured to supply an irrigation fluid (see 0037, 0040, Fig. 1 irrigation pump 38, and controlling processor 52 supply irrigation fluid to the catheter probe 30, via catheter 22) at an adjustable irrigation flow rate through the catheter probe to exit through the irrigation holes (see 0038, 0057, 0058, 0080, Fig. 1 processor 52, controls an irrigation flow rate of irrigation pump 38 to adjust fluid flow through the catheter probe irrigation holes 60); and an operating console having a processor and memory (see 0037, 046, Fig. 1. Operating console 32 contains processor 52 and memory (RAM)), the memory storing instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate ‘based on’ the target power and a target average temperature (see 0033, 0034, 0066, 0078, receiving step 51 receives target average temperature, and target power to control the irrigation flow rate of irrigation pump 28).  While Govari teaches a system that can supply fluid at an adjustable flow rate (see above), it fails to expressly teach a system that can supply fluid at a continuously adjustable (e.g., at increments of less than or equal to 2 mL/min) flow rate.  McClurken teaches a relevant system that can supply fluid at a flow rate that can be adjusted (using a manual valve) either continuously or non-continuously (note col. 6, line 41).  Furthermore, Fourkas teaches a relevant system that adjusts fluid flow rate using a valve, wherein the valve can be operated manually or via a controller (note paragraph 68).  It is well known in the art that these different ‘fluid-control’ configurations (i.e., continuous vs. non-continuous adjustment; manual vs. automatic valve control) are widely considered to be interchangeable, and that the ability to continuously adjust a fluid flow rate would result in increased versatility and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Govari (in view of McClurken and Fourkas) to supply fluid at a continuously adjustable flow rate.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid-control configurations in order to increase versatility and efficiency (see MPEP 2143).  While this modified device fails to expressly teach adjusting a flow rate by increments of less than or equal to 2 mL/min, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Govari accordingly.  This is because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It should be noted that the cited method claims would be met during routine use of this modified system (see above).  
With respect to claims 2 and 11, Govari teaches (see above) a system wherein the memory of the operating console further stores instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate to an irrigation flow rate selected from more than two different irrigation flow rates (see 0056-0058, 0080, memory executed by the processor 52 controls the irrigation pump 28 from various flow rates within the range of 8-15 mL/min, and in one case in the same procedure from 8 mL/min to 15 mL/min).  It should be noted that the cited method claim would be met during routine use of this modified system (see above).  
With respect to claims 4 and 13, Govari teaches (see above) a system wherein the memory of the operating console further stares instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate to a value within a ‘continuous range’ (see 0038, 0058, processor 52 controls irrigation pump 28 to a flow rate value within a continuous range of 8-15 mL/min).  It should be noted that the cited method claim would be met during routine use of this modified system (see above).  
With respect to claims 5 and 14, Govari teaches (see above) a system wherein the memory of the operating console further stores instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate to an initial irrigation flow rate during a preablation time based on the target power and the target average temperature (see 0049, based on target power and target average temperature, see 0051, Irrigation fluid pump 28 sets flow rate to a steady state prior to the start of ablation).  It should be noted that the cited method claim would be met during routine use of this modified system (see above).  
With respect to claims 6 and 15, Govari teaches (see above) a system wherein the memory of the operating console further stores instructions that (memory in operating console Fig. 1 32), when executed by the processor (executed by processor Fig. 1 52), cause the processor to control the irrigation controller to set the Irrigation flow rate (control irrigation pump 38 to set the irrigation flow rate) to an adjusted flow rate during a power ramp up period after the preablation time (see 0051, 0033, flaw rate is a steady-state before ablation and as power increases flow rate is adjusted and increases), the adjusted flow rate being set based on: the target power: the target average temperature; the initial irrigation flow rate; a temperature slope during the preablation time, measured by the temperature sensor: a temperature slope during the power ramp uptime, measured by the temperature sensor: and a temperature rise measured since the start of ablation, measured by the temperature sensor. (see 0049, 0651, flow rate is based on target power and target average temperature, the temperature sensors Fig. 1 48, measure temperature prior to ablation and during cower increase as well as measuring the temperature during the ablation as seen in flow chart Fig. 3A using the technique found on Fig. 2).  It should be noted that the cited method claim would be met during routine use of this modified system (see above).  
With respect to claims 9 and 18, Govari teaches (see above) a system wherein the target average temperature is set to increase linearly with respect to the target power (see 0048, 0045 Fig. 2 increasing power results in temperature increasing linearly).  It should be noted that the cited method claim would be met during routine use of this modified system (see above).  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of McClurken and Fourkas as applied to claims 1-6, 9-15, and 18 above, and further in view of Subramaniam, U.S. 2010/0211070 (hereinafter Subramaniam).
With respect to claims 7 and 16, although Govari teaches all of the elements of claim 6 it fails to teach the memory using a proportional-integral-derivative.  However, in the same field of endeavor Subramaniam teaches a tissue coagulation system with fluid irrigation (see Abstract, 0023 Fig. 1 10): wherein the memory of the operating console further stores instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate in a variety of ways (e.g., using a proportional-integral-derivative control loop) based on a current temperature measured by the temperature sensor and the target average temperature (see 0033, Fig. 1 fluid supply 300 controller 312 controls flow rate from the irrigation pump 308 based on current temperature and the target average temperature using a proportional integral derivative principle).  It is well known in the art that these different control configurations are widely considered to be interchangeable (note Subramaniam 0033).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Govari with the proportional integral derivative principle for controlling fluid flow rate based on temperature feedback.  This is because this modification would have merely comprised a simple substitution of interchangeable control configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that the cited method claim would be met during routine use of this modified system (see above).  

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of McClurken and Fourkas as applied to claims 1-6, 9-15, and 18 above, and further in view of Shuichi, WO-2014132476-A1 (hereinafter Shuichi). 
With respect to claims 8 and 17, although Govari teaches all of the elements of claim 6, it fails to teach the target average temperature being constant with respect to the target power. However, in the same field of endeavor Shuichi teaches an ablation catheter with irrigation system (Shuichi see Abstract, Fig. 1 5): wherein the target average temperature is constant with respect to the target power (see 0037, the target temperature remains constant with respect to the power output).  This design is utilized in order to avoid excessive temperature increases during tissue ablation that could cause charring or unwanted tissue damage (Shuichi see 0045), thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Govari so that the target average temperature is constant with respect to the target power in order to minimize unwanted tissue damage and increase safety and efficiency.  It should be noted that the cited method claim would be met during routine use of this modified system (see above).    

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794